Citation Nr: 1602797	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-17 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1971.  The Veteran's DD Form 214 indicates service in the Republic of Vietnam from October 13, 1970 to January 4, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, Florida.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for tinnitus, bilateral hearing loss and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording him the benefit of the doubt, the Veteran has bilateral lower extremity peripheral neuropathy that is caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regulations and Analysis

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

Turning to the evidence of record, the Veteran was granted service connection for diabetes mellitus in September 2007 with an effective date of July 16, 2007.

The Veteran claimed service connection for bilateral lower extremity peripheral neuropathy as secondary to diabetes mellitus in December 2009.  

A June 2009 private treatment record indicates symptoms of left leg numbness, diagnosed as left sided lumbosacral plexopathy, due to diabetes or a cyst in the popliteal fossa. 

A March 2010 private electromyography (EMG) report from Coastal Neurology indicates an impression of radiculopathy, motor neuropathy and sensory neuropathy of the lower extremities bilaterally.
The Veteran was afforded a VA examination in March 2010.  The examiner indicated that the EMG showed radiculopathy and nerve damage that was not consistent with peripheral neuropathy due to diabetes.  

A July 2013 EMG from Coastal Neurology indicates that the Veteran's axonal peripheral neuropathy, identified in March 2010, had worsened.  The provider specifically notes that the Veteran has evidence of diabetic peripheral neuropathy based on the most recent EMG results.  

The Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has bilateral lower extremity peripheral neuropathy secondary to his service-connected diabetes mellitus.  Therefore, affording the Veteran the benefit of the doubt, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board is granting service connection for bilateral lower extremity peripheral neuropathy as secondary to his service-connected diabetes mellitus, entitlement to service connection on a direct basis is rendered moot and will not be discussed.


ORDER

Entitlement to service connection for right lower extremity peripheral neuropathy is granted.

Entitlement to service connection for left lower extremity peripheral neuropathy is granted.



REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Notably, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

A March 2011 VA examination indicates that the Veteran's hearing loss is less likely than not related to service, as the Veteran's separation and induction records indicated normal hearing bilaterally and there is no sufficient scientific bases for the existence of delayed onset hearing loss.  The examiner also indicated that he could not determine the etiology of the Veteran's tinnitus without resorting to speculation; the Veteran had indicated that his tinnitus began shortly after service.  


Service treatment records indicate the Veteran's hearing at induction was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
0
5
0
5
5
 
A June 1970 audiogram indicates the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
-
35
35
LEFT
35
40
-
35
35
 
At separation in March 1971, the Veteran's hearing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
0
-
15
LEFT
20
15
0
-
0
 
The June 1970 audiogram as well as the separation audiogram indicate that (International Organization for Standardization ) ISO units were utilized.  (Service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units.)

It appears that the VA examiner's opinion was based on whether there was evidence of hearing loss or tinnitus during the Veteran's period of service.  However, there was no discussion of the evidence of in-service hearing loss in the Veteran's service treatment records.  In any event, the Board emphasizes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, the examiner did not provide a rationale as to why he could not determine an etiology of the Veteran's tinnitus without resorting to speculation.  Thus, an addendum opinion is required.

A review of the record reflects that the Veteran has filed a notice of disagreement with the denial of service connection for sleep apnea in a December 2012 rating decision.  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case regarding the issue of entitlement to service connection for sleep apnea.

2.  Refer the claims file to the March 2011 VA examiner (or other qualified audiologist, if unavailable) for preparation of an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss and tinnitus.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus were incurred in service, or are the result of exposure to conceded acoustic trauma during the Veteran's period of service.  In addressing this question, the examiner must specifically acknowledge and discuss the Veteran's in-service June 1970 audiogram indicating a bilateral hearing loss disability for VA purposes, and the Veteran's contentions that his tinnitus first manifested just after his period of service.  In rendering an opinion, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). 

3.  Then readjudicate the issues on appeal.  If the benefits remain denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


